UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT



                                         No. 96-11405
                                       Summary Calendar



CAPITOL RESOURCE FUNDING, INC.,
                                                                            Plaintiff-Appellant,

                                              versus

HOMESTEAD INSURANCE COMPANY, ET AL.,
                                                                            Defendants.

HOMESTEAD INSURANCE COMPANY;
CORINTHIAN MANAGEMENT, INC.
                                                                            Defendants-Appellees.



                         Appeal from the United States District Court
                             for the Northern District of Texas
                                       (3:96-CV-1820-T)

                                          June 18, 1997


Before POLITZ, Chief Judge, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Capitol Resource Funding, Inc. appeals the Rule 12(b)(6) dismissal of its



   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
claims as barred by res judicata. After reviewing the briefs of the parties and the

relevant portions of the record, we agree with the findings and conclusions in the

district court’s well-reasoned order dated October 18, 1996.

      Capitol’s motion to supplement the record and Corinthian Management’s

motion for leave to file a response to Capitol’s reply brief are denied.

      The judgment appealed is AFFIRMED.




                                         2